Execution Version

THE RIGHTS OF THE HOLDER HEREUNDER ARE SUBJECT TO THE TERMS AND CONDITIONS OF
THE AMENDED AND RESTATED SUBORDINATION AGREEMENT DATED AS OF NOVEMBER 20, 2013
AMONG FIFTH THIRD BANK, IPP HOLDING COMPANY, LLC, STREAMLINE HEALTH SOLUTIONS,
INC. AND IPP ACQUISITION, LLC (AS AMENDED, SUPPLEMENTED OR MODIFIED FROM TIME TO
TIME, THE “SUBORDINATION AGREEMENT”) AND PAYMENT OF ANY AMOUNT TO THE HOLDER
HEREUNDER IS EXPRESSLY SUBORDINATE TO THE PRIOR PAYMENT OF THE FIFTH THIRD
OBLIGATIONS (AS DEFINED IN THE SUBORDINATION AGREEMENT).
SUBORDINATED PROMISSORY NOTE
$900,000
 
Dated: November 20, 2013
 
 
Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned, IPP ACQUISITION, LLC, a Georgia limited
liability company (the “Company”) and STREAMLINE HEALTH SOLUTIONS, INC., a
Delaware corporation (“Parent”), hereby promise to pay to the order of IPP
HOLDING COMPANY, LLC, a Georgia limited liability company, (“Payee”), the
principal sum of Nine Hundred Thousand Dollars ($900,000.00) (the “Principal”),
together with Interest (as defined below), payable in accordance with the terms
and conditions set forth herein. This Subordinated Promissory Note and any note
issued in substitution for this note in accordance with the provisions hereof
are referred to herein as the “Note.” Parent and the Company are each herein
referred to individually or collectively, as the context requires, as “Maker”.
1.Asset Purchase Agreement and Settlement Agreement. This Note is issued by
Maker on the date hereof pursuant to (i) the Asset Purchase Agreement (the
“Asset Purchase Agreement”), dated as of December 7, 2011, by and between the
Company, Payee, the members of Payee, and Parent, and (ii) the Settlement
Agreement and Mutual Release, dated as of November __, 2013, by and between the
Company, Payee, the members of Payee, and Parent (the “Settlement Agreement”),
and is subject to the terms of both the Asset Purchase Agreement and the
Settlement Agreement. Capitalized terms used herein and not defined herein shall
have the meanings ascribed to such terms in the Asset Purchase Agreement. The
payments required under this Note are subject to set-off by the Company or
Parent from time to time pursuant to the terms of the Asset Purchase Agreement.
Maker is not presentaly aware of any claims to rights of set-off pursuant to the
terms of the Asset Purchase Agreement.
2.    Interest. The unpaid Principal amount actually outstanding under this Note
shall accrue interest (“Interest”) at a per annum rate equal to eight percent
(8%) from the date of this Note until the payment in full of all outstanding
Principal and accrued Interest. Interest shall be payable quarterly in arrears
on the first (1st) day of February, May, August, and November. Interest shall
not compound. Interest shall be calculated on the basis of actual days elapsed
over a 365-day year.
3.    Payment. Payments of Principal will be due and payable in three (3) equal
annual installments of $300,000 on each of November 1, 2014, November 1, 2015,
and November 1, 2016, respectively. All payments of Principal or Interest shall
be made in lawful tender of the United States. If any date for payment of
Principal or Interest is not a day on which banks are open for

1
WCSR 31372953v4

--------------------------------------------------------------------------------




business in the State of Georgia (a “Business Day”), the date for such payment
shall be the next succeeding Business Day.
4.    Prepayment. The Principal may be prepaid, in full or in part, at any time
permitted by the Subordination Agreement; provided that Maker shall pay all
accrued but unpaid Interest on the outstanding Principal concurrently with any
such prepayment. Payments hereunder shall be credited first to costs and
expenses due and payable hereunder, then to accrued and unpaid Interest, and the
remainder to outstanding Principal payments in reverse order of maturity.
5.    Change of Control. Upon any Change of Control (as defined below), the
outstanding Principal balance of this Note and all accrued and unpaid Interest
shall thereupon become and thereafter be immediately due and payable in full
without any presentment, demand or notice of any kind, all of which are hereby
waived by Maker. As used in this Note, a “Change of Control” means: (a) a sale
of all or substantially all of the assets of Parent and its subsidiaries (taken
as a whole) in one transaction or a series of transactions; (b) a sale, transfer
or other disposition of more than fifty percent (50%) of the outstanding capital
stock of Parent having voting rights to any person or entity that is not a
holder of outstanding voting capital stock of Parent on the date of this Note;
or (c) any merger or consolidation of Parent with or into any other entity,
other than a consolidation or merger in which the stockholders of Parent
immediately prior to such transaction retain voting control of the consolidated
or merged entity after such transaction.
6.    Events of Default. The occurrence of any of the following shall be deemed
an event of default under this Note (each, an “Event of Default”): (a) Maker
defaults in the payment of Principal or Interest on this Note when the same
becomes due and payable, which failure has continued unremedied for a period of
fifteen (15) days after receipt of written notice of such failure; (b) Maker
fails to perform any obligation under this Note (other than as provided in
clause (a) above) on the terms required under this Note, which failure has
continued unremedied for a period of fifteen (15) days after receipt of written
notice of such failure; (c) Maker shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
it or its debts under the federal bankruptcy laws, as now constituted or
hereafter amended, or under any other bankruptcy, insolvency, or similar law now
or hereafter in effect; (d) Maker shall suffer the commencement of an
involuntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to it or its debts under the federal bankruptcy laws,
as now constituted or hereafter amended, or under any other bankruptcy,
insolvency or similar law now or hereafter in effect, and such case or other
proceeding shall not be vacated or dismissed within ninety (90) days after its
commencement; (e) Maker shall suffer the entry of an order for relief by any
court having jurisdiction in the premises in any involuntary bankruptcy case
under the federal bankruptcy laws, as now constituted or hereafter amended; or
(f) Maker shall suspend business, or consent to or suffer a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of any of its assets or affairs. Upon the occurrence of an Event of
Default and during the continuation thereof, the Interest rate hereunder shall
increase to eleven percent (11%) per annum. Time is of the essence with respect
to Maker’s obligations under this Note.
7.    Acceleration. If an Event of Default occurs and is continuing, Payee, by
written notice to Maker, may declare the Principal to be immediately due and
payable. Upon such declaration, all outstanding Principal and Interest shall be
due and payable immediately.

2
WCSR 31372953v4

--------------------------------------------------------------------------------




8.    Unsecured Note. This Note shall not at any time be secured by the assets
or properties of Maker.
9.    Subordination. The rights of Payee under this Note are subordinate to the
prior payment of any amount due by Maker or Streamline Health, Inc.
(“Streamline”) to Fifth Third Bank or its Affiliates (“Senior Lender”) pursuant
to the credit agreements outstanding as of the date of this Note, as the same
may be amended from time to time or pursuant to any subsequent credit agreement
between Maker or Streamline and Senior Lender, or any amendment thereto. In
addition to the obligations to Senior Lender under the Subordination Agreement,
Payee agrees to enter into one or more subordination agreements to subordinate
its rights under this Note to any replacement lender for Senior Lender on terms
and conditions as are mutually agreeable between Payee and any such replacement
lender.
10.    Suits for Enforcement. Upon the occurrence of any one or more Events of
Default and during the continuation thereof, Payee may proceed to protect and
enforce its rights hereunder by suit in equity, action at law or by other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Note or in aid of the exercise of any power granted
in this Note, or may proceed to enforce the payment of this Note, or to enforce
any other legal or equitable right. Maker agrees to pay all reasonable
out-of-pocket costs and expenses of Payee incurred in connection with the
enforcement of this Note or any Event of Default under this Note, including,
without limitation, the fees and expenses of counsel for Payee.
11.    Remedies Cumulative. No remedy herein conferred upon Payee is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.
12.    Remedies Not Waived. No course of dealing between Maker and Payee or any
delay on the part of Payee in exercising any rights hereunder shall operate as a
waiver of any right.
13.    Transfer Restrictions. This Note may not be transferred without the prior
written consent of Maker.
14.    Replacement of Note. On receipt by Maker of an affidavit of an authorized
representative of Payee stating the circumstances of the loss, theft,
destruction or mutilation of this Note (and in the case of any such mutilation,
on surrender and cancellation of such Note), Maker, at its expense, will
promptly execute and deliver, in lieu thereof, a new Note of like tenor. If
required by Maker, Payee must provide indemnity sufficient in the reasonable
judgment of Maker to protect Maker from any loss which Maker may suffer if a
lost, stolen or destroyed Note is replaced.
15.    Covenants Bind Successors and Assigns. All the covenants, stipulations,
promises and agreements in this Note contained by or on behalf of Maker shall
bind its successors and assigns, whether so expressed or not.
16.    Presentment. Presentment for payment, demand protest and notice of
demand, notice of dishonor and notice of nonpayment and all other notices are
hereby waived by Maker. No failure to accelerate the debt evidenced hereby by
reason of an Event of Default hereunder, and no indulgence that may be granted
from time to time, shall be construed (i) as a novation of this Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of such right
of acceleration

3
WCSR 31372953v4

--------------------------------------------------------------------------------




or of the right of Payee thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted hereunder or by the laws of the State of
Georgia; and Maker hereby expressly waives the benefit of any statute or rule of
law or equity now provided or that may hereafter be provided that would produce
a result contrary to or in conflict with the foregoing. No extension of the time
for the payment of this Note shall operate to release, discharge, modify, change
or affect the original liability of Maker under this Note, either in whole or in
part, unless Payee agrees otherwise in writing. This Note may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.
17.    Waiver. None of the rights or remedies of Payee are to be deemed waived
or affected by failure to delay to exercise the same. All remedies conferred
upon Payee by this Note shall be cumulative and none is exclusive, and such
remedies may be exercised concurrently or consecutively at Payee’s option.
18.    Survival. All representations and warranties of Maker and Payee contained
in this Note shall survive the execution and delivery of this Note and shall
continue in full force and effect thereafter until the earlier of the date on
which all Principal and Interest hereunder has been paid in full. All covenants
and agreements of Maker and Payee contained in this Note shall survive the
execution and delivery of this Note and shall continue in full force and effect
thereafter in accordance with the terms hereof.
19.    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and addressed in the manner
specified in Section 13.4 of the Asset Purchase Agreement and shall be deemed
duly delivered as provided in Section 13.4 of the Asset Purchase Agreement.
20.    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Georgia, without regard to conflict of laws
principles.
21.    Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof. Maker and Payee further agree to replace such
invalid, illegal or unenforceable provision of this Agreement with a valid,
legal and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision.
22.    Counterparts. This Note may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one in the same instrument, and facsimile transmissions of the
signatures provided for below may be relied upon, and shall have the same force
and effect, as the originals of such signatures.
23.    Headings. The headings in this Note are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
[The remainder of the page is intentionally left blank]

4
WCSR 31372953v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Subordinated Promissory
Note as of the date first written above.
 
STREAMLINE HEALTH SOLUTIONS, INC.




By: /s/ Nicholas A. Meeks
Name: Nicholas A. Meeks
Title: SVP and CFO




 
IPP ACQUISITION, LLC




By: /s/ Nicholas A. Meeks
Name: Nicholas A. Meeks
Title: SVP and CFO




 
IPP HOLDING COMPANY, LLC




By: /s/ W. Ray Cross
Name: W. Ray Cross
Title: Sole Manager










5
WCSR 31372953v4